                      Case 2:20-cv-01405-JCM-VCF Document 33 Filed 09/11/20 Page 1 of 2



                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                  ***
                 7    TI PAYMENTS LLC,                                     Case No. 2:20-CV-1405 JCM (VCF)
                 8                                         Plaintiff(s),                     ORDER
                 9           v.
               10     BEYOND WEALTH PTE LLC,
               11                                        Defendant(s).
               12
               13            Presently before the court is Jane Bronwyn Baber’s (“petitioner”) verified petition for

               14     permission to practice pro hac vice. (ECF No. 32).
                             On September 10, 2020, petitioner filed the instant petition. (Id.). This court denies the
               15
                      petition as defective. LR IA 11-2(h). Specifically, question four of the petition is unanswered.
               16
                      (ECF No. 9 at 2). The petition fails to designate the courts in which petitioner “was admitted to
               17
                      practice before . . . [and] is presently a member in good standing.” LR IA 11-2(a).
               18
                             Furthermore, this court noticed two discrepancies in the application, which counsel is
               19     ordered to clarify. First, the notary of the application—Jose Quijada—is in Nevada, although
               20     petitioner is in Washington D.C. (Id. at 4). This court is uncertain if the petition was signed by
               21     petitioner in the presence of Mr. Quijada. Second, Kory Logan Kaplan is designated as resident
               22     Nevada counsel for this application and Andrea Strachan signed for Mr. Kaplan. (Id. at 5). This

               23     court is unsure of Ms. Strachan’s involvement in this matter.
                             Petitioner shall file, within ten (10) days of the entry of this order, an explanation that
               24
                      addresses this court’s inquiries and a verified petition that fully complies with the applicable
               25
                      local rules. Failure to timely comply will result in “the striking of any and all documents
               26
                      previously filed by the attorney.” LR IA 11-2(j).
               27
                      ...
               28

James C. Mahan
U.S. District Judge
                      Case 2:20-cv-01405-JCM-VCF Document 33 Filed 09/11/20 Page 2 of 2



                1           Accordingly,
                2           IT IS SO ORDERED.

                3           DATED September 11, 2020.
                4
                                                         __________________________________________
                5                                        UNITED STATES DISTRICT JUDGE

                6
                7
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                       -2-
